Citation Nr: 0112304	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral residuals of frozen 
feet, for the period from April 17, 1997, to January 12, 
1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of cold injury to the lower left 
extremity, for the period on and after January 12, 1998.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of cold injury to the lower right 
extremity, for the period on and after January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This appeal arises from the April 2000 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) which assigned 
a 10 percent disability rating for each lower extremity for 
cold injury, after granting service connection for the same.  
The veteran's notice of disagreement (NOD) was received in 
March 2000.  The RO issued the statement of the case (SOC) in 
May 2000.  The veteran's substantive appeal was received in 
June 2000.


FINDINGS OF FACT

1.  Applying the diagnostic criteria in effect prior to 
January 12, 1998, the evidence does not demonstrate that the 
veteran's service-connected frozen feet caused bilateral 
persistent moderate swelling, tenderness, redness, etc. 

2.  The medical evidence demonstrates that the veteran 
currently suffers from
mild cold sensitivity of the lower extremities; however, the 
evidence does not indicate that he suffers from arthralgia or 
other pain, numbness, plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) as a result of the residuals of 
his service-connected cold injuries.




CONCLUSIONS OF LAW

1.  For the period between April 17, 1997, and January 12, 
1998, the criteria for an evaluation in excess of 10 percent 
for bilateral frozen feet were not met.  38 U.S.C.A. § 
5110(a), (b)(2) (West 1991 & Supp. 2000); Pub. L. No. 106-
475, §§ 3(a), 4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 5107); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 
(as in effect prior to January 12, 1998).

2.  For the period on and after January 12, 1998, the 
criteria for an evaluation in excess of 10 percent for cold 
injury residuals of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-
475, §§ 3(a), 4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 5107); 38 
C.F.R. §§ 3.321, 3.400 and Part 4, including §§ 4.1, 4.2, 
4.10, and 4.104, Diagnostic Code 7122 (as in effect prior to 
January 12, 1998), and Diagnostic Code 7122 (as in effect on 
and after January 12, 1998).

3.  For the period on and after January 12, 1998, the 
criteria for an evaluation in excess of 10 percent for cold 
injury residuals of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 106-
475, §§ 3(a), 4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 5107); 38 
C.F.R. §§ 3.321, 3.400 and Part 4, including §§ 4.1, 4.2, 
4.10, and 4.104, Diagnostic Code 7122 (as in effect prior to 
January 12, 1998), and Diagnostic Code 7122 (as in effect on 
and after January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran made his claim for service connection for the 
residuals of cold injury to his feet in April 1997.  A June 
1997 VA examination revealed ulceration and tissue loss.  The 
examiner noted that the veteran had no cold sensitization.  
He also noted paresthesia and numbness of both feet, the 
upper dorsum and the bottom surface.  Breakdown of the skin 
and ulceration were recorded.  The skin in the affected areas 
was noted to be thin, smooth, shiny, and hyperpigmented.  
There was a scar from previous chronic ulceration of the 
medial malleolus on both sides, and edema of both feet and 
legs.  There was no atrophy of the skin.  The examiner noted 
that the veteran experienced reflex sympathetic dystrophy of 
both feet.  The veteran reported chronic pain and night pain 
associated with his feet.  The examiner also noted, however, 
that the veteran also presented with definite signs of 
vascular insufficiency, with edema, hair loss, and shiny, 
atrophic skin.  The diagnosis was residual effects and 
changes due to cold injury and signs of chronic venous stasis 
dermatitis.  The examiner did not indicate which of his 
findings were attributable to cold injury and which were 
attributable to venous insufficiency.

The RO, determining that the veteran's foot condition had 
neither been incurred in nor aggravated by service, denied 
service connection.  The veteran's NOD pointed out that he 
had served during the Battle of the Bulge, and urged that the 
RO had failed to give sufficient reasons and bases for 
denying the veteran's claim.

During a May 1998 hearing before the RO Hearing Officer, the 
veteran's representative pointed to the June 1997 
examination.  He noted the diagnosis of residual effects and 
changes due to cold injury, and discussed the veteran's 
symptoms.  He also noted the examiner's finding of the signs 
of chronic venous status dermatosis.  He indicated the 
veteran's belief in the completeness of the examination.  
Testimony by the veteran's wife indicated that the veteran 
had been experiencing ulceration for many years, and that he 
had had "two clogged arteries" within six months of one 
another.

Private medical records dated from December 1976 to June 1998 
were received in November 1998.  They indicate that the 
veteran was seen on various occasions for ureteric stones and 
hypertensive vascular disease.  There are also numerous 
references to chronic venous insufficiency involving the 
veteran's legs.  For example, a November 1989 record states 
that the veteran had chronic venous stasis, and a September 
1977 record notes that physical findings revealed classic 
stasis ulcer with stasis dermatitis of both legs, with 
symptoms being worse on the left.  Records for this period 
also indicate that the veteran was medicated for his chronic 
venous insufficiency.  There is no mention of complaints 
concerning cold injury residuals.

The Board of Veterans' Appeals (Board) reviewed the veteran's 
claim, and in a December 1999 decision, ordered that service 
connection be granted for the residuals of cold injury.  

Pursuant to the Board's decision, and in order to rate the 
veteran's disorder, the RO scheduled a VA examination.  The 
veteran submitted to the examination in March 2000.  The 
examiner noted a history of cold exposure during the Battle 
of the Bulge.  The veteran indicated that the principal 
manifestation of his cold injury was significant sensitivity 
to cold, and reported his need to wear heavy socks in order 
to prevent the feeling of "coldness" in his legs.  The 
examiner also noted the additional problem of bilateral clots 
and ulceration of the legs, and that these symptoms began "a 
few years after the war service."  Obvious manifestations of 
bilateral deep venous insufficiency, to include chronic 
ulceration and extensive trophic changes, were recorded.  The 
examiner stated that physical examination was notable for 
extensive brawny discoloration of the feet bilaterally, which 
was consistent with chronic, severe venous insufficiency.  
Extensive areas of healed ulceration were noted on the left 
ankle and calf.  The veteran's toes were found to be 
relatively normal, without any nail or skin changes.  The 
examiner concluded by stating that the veteran had symptoms 
attributable to both cold injury and venous insufficiency, 
but that the disability related to the cold injury was 
relatively mild.  He found that the greater disability was 
attributable to the veteran's venous insufficiency, to 
include the recurrent ulcers and extensive trophic skin 
changes.  He specifically stated that those symptoms were 
classic for venous insufficiency, and noted his belief that 
they were not attributable to the cold injury.




Based on the March 2000 examination findings, the RO 
determined that a 10 percent disability rating, effective 
December 12, 1998, was warranted for each lower extremity.  
It indicated that the law with respect to cold injury 
residuals had changed effective January 12, 1998, and that a 
10 percent disability rating was warranted for the period 
from the date of the veteran's claim to the effective date of 
the new regulations.  

In its May 2000 SOC, the RO discussed its decision to rate 
the veteran's residuals of cold injury as 10 percent 
disabling, and the evidence upon which it had relied in 
reaching that decision.  It noted that the March 2000 VA 
examination revealed that the veteran's cold injury was 
complicated by unrelated venous insufficiency, which was 
manifested by recurrent ulcers and extensive trophic skin 
changes.  It also pointed out the examiner's conclusion that 
the symptoms related to the veteran's cold injury residuals 
were mild.  It noted that a higher evaluation of 20 percent 
was not warranted based upon the veteran's documented 
symptoms.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  We 
find that these examinations are adequate concerning the 
issue at hand.  We also find that there is no indication, nor 
has it been contended, that there are relevant post-service 
medical records available that would support the veteran's 
claim and were not sought and obtained by the RO.  Therefore, 
no further notice or assistance to the veteran is required in 
order to comply with VA's duty to assist a claimant in 
developing evidence in conjunction with his or her claim, 
previously mandated by 38 U.S.C.A. § 5107(a) (West 1991), and 
currently embodied in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).




Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

As noted above, the regulations pertaining to the 
cardiovascular system were revised during the pendency of the 
veteran's claim for service connection.  The regulations 
regarding the residuals of frozen feet were revised effective 
January 12, 1998.  They were again revised effective August 
1998.  However, the August changes did not substantively 
affect the application of Diagnostic Code 7122 that had 
become effective in January 1998.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991).  See also Baker v. West, 11 Vet.App. 163, 168 
(1998).  

The Board must therefore evaluate the veteran's cold injury 
residuals for the period on and after January 12, 1998, under 
both the "old" and current regulations to determine whether 
he is entitled to an increased evaluation under either set of 
criteria.  The VA General Counsel has provided guidance as to 
how such changes in rating criteria should be applied:

Where VA issues an amendment to the 
rating schedule while an increased-rating 
claim is pending, and that amendment is 
more favorable to the claimant than the 
prior regulation, VA should apply the 
more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should 
apply the prior regulation to rate the 
disability for earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier that 
the effective date of the change in law pursuant to which the 
award was made.  See 38 U.S.C.A. § 5110(g).

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims has held that, where the 
applicable law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.  Karnas v. 
Derwinski, supra.  In this instance, neither Congress nor the 
Secretary has directed which regulations are to be applied 
under the circumstances of this case.  The version most 
favorable to the appellant will therefore be considered.  
However, pursuant to 38 U.S.C.A. § 5110(g), the Board 
observes that, for any date prior to January 12, 1998, VA 
cannot apply the revised criteria, which became effective on 
that date.

For the period prior to January 12, 1998, the veteran's 
residuals of frozen feet were rated under the "old" 
regulations.  For that period, the regulations pertaining to 
the residuals of frozen feet, stated, in pertinent part:

With loss of toes, or parts, and 
persistent 
severe symptoms:
Bilateral....................................50
Unilateral..................................30
With persistent moderate swelling, 
tenderness, redness, etc.:
Bilateral....................................30
Unilateral...................................20
With mild symptoms, chilblains:
Bilateral.....................................10
Unilateral....................................10

38 C.F.R. § 4.104, Diagnostic Code 7122 (as in effect prior 
to January 12, 1998).

With respect to the regulations which came into effect on 
January 12, 1998, cold injury residuals are rated as follows:     

	    With the following in affected parts:
Arthralgia or other pain, numbness, or 
cold 
sensitivity plus two or more of the 
following:  
tissue loss, nail abnormalities, color 
changes, 
locally impaired sensation, 
hyperhidrosis, 
X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, 
or osteoarthritis).....................................30


Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, 
or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, 
or osteoarthritis)....................................20
Arthralgia or other pain, numbness, or 
cold sensitivity......................................10

NOTE (2):  Evaluate each affected part 
separately and combine the ratings in 
accordance with §§ 4.25 and 4.26.

38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  The rule 
regarding benefit of reasonable doubt does not apply in this 
case, because the preponderance of evidence is unfavorable to 
the claim.

With respect to the period on and after January 12, 1998, the 
"new" criteria state that cold injury residuals with 
arthralgia or other pain, numbness, or cold sensitivity will 
be rated as 10 percent disabling for each affected part.  38 
C.F.R. § 4.104, DC 7122.  There is evidence that the veteran 
suffers from trophic skin changes.  However, the March 2000 
examination indicates the examiner's finding that that 
symptomatology is related to the veteran's venous 
insufficiency rather than to the residuals of cold injury.  
The veteran denied any ulceration affecting the toes and 
problems with fungal infections of the feet.  The examiner 
noted the veteran's toes as appearing relatively normal, 
without nail or skin changes in or between the toes.  The 
principal symptom of the veteran's cold injury was found to 
be his sensitivity to cold.  There was no finding of pain, 
numbness, tissue loss, locally impaired sensation or 
hyperhidrosis.  Accordingly, the Board is unable to find that 
a rating in excess of 10 percent for each affected part is 
warranted.

With respect to an increased evaluation under the "old" 
rating criteria prior to January 12, 1998, the record 
indicates that a disability evaluation in excess of 10 
percent is not warranted for that period.  While a VA 
examination of June 1997 concluded with a diagnosis of 
residual effect and changes due to cold injury, the veteran 
was also found to manifest definite signs of vascular 
insufficiency, edema and hair loss, and shiny and atrophic 
skin.  The examiner did not state which of his findings were 
attributable to cold injury and which were attributable to 
the veteran's chronic venous insufficiency.  Private medical 
records indicate treatment for a variety of complaints, 
including vascular insufficiency.  As noted above, the March 
2000 VA examination indicated that the veteran's principal 
manifestation of cold injury residuals was significant cold 
sensitivity and that the recurrent ulceration and extensive 
trophic skin changes were not related to the veteran's 
wartime service but to his chronic venous insufficiency.  
Thus, the symptoms manifested by the veteran and related to 
his frozen feet are properly evaluated as 10 percent 
disabling under the "old" diagnostic criteria. 

As required by law, the Board must also evaluate the 
veteran's cold injury residuals for the period on and after 
January 12, 1998 under the "old" diagnostic criteria.  In 
doing so, we conclude that, for the period from January 12, 
1998, to the present, an evaluation in excess of 10 percent 
is not warranted.  As discussed above, the evidence indicates 
that those criteria are not met.  Viewing the entire record, 
we find that the veteran's symptoms more closely approximate 
the diagnostic criteria for a 10 percent disability rating 
under the criteria in effect prior to January 12, 1998.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for the 
veteran's cold injury residuals.  Consideration has been 
given to assigning a staged rating; however, at no time 
during the period in question has the veteran shown 
disability equivalent to that greater than the assigned 
rating.  See Fenderson v. West, 12 Vet.App. 119 (1999).

We have also considered whether there is an issue presented 
in this case as to the possible assignment of a higher 
evaluation on an extra-schedular basis, under 38 C.F.R. 
§ 3.321(b)(1).  However, the basis for an extra-schedular 
evaluation has not been shown, as the record does not 
demonstrate, nor has the veteran advanced contentions 
indicative of periods of hospitalization or a marked 
interference with employment due to the residuals of cold 
injury.  Thus, the veteran's disorder does not pose such an 
unusual disability picture as to render impractical the 
application of the regular schedular standards.

The Board fully appreciates, as does the Nation, the 
veteran's honorable and heroic service in the Second World 
War.  Although we find that the evidence does not currently 
support higher disability ratings, he should not hesitate to 
claim additional benefits in the event his condition should 
become more disabling. 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral residuals of frozen 
feet, for the period from April 17, 1997, to January 12, 
1998, is denied.



Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of cold injury to the lower left 
extremity, for the period on and after January 12, 1998, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of cold injury to the lower right 
extremity, for the period on and after January 12, 1998, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

